DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
	Objections to the drawings, abstract, specification and claim 2 are overcome by amendment. 
	The 103 rejection of claims 2, 4, 7-9, 11, and 15 are overcome due to applicant’s arguments specifically pointing out the alignment of SEQ ID NO 3 with SEQ ID NO 3444 of Zieler. 
	Any rejection or objection not reiterated herein has been overcome by amendment.
Amended claims 2, 4, 7-9, 11, and 15 are under examination herein. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4, 7-9, 11 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (including a product of nature) without significantly more. The claims recite a naturally occurring strain of Saccharomyces boulardii containing a homozygous or hemizygous mutation in the WHI2 allele, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information. This judicial exception is not integrated into a practical application because homozygous or hemizygous mutation in the WHI2 allele can occur in nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Claims 2, 4, 7-9, 11, and 15 recite a product of nature, specifically, a strain of Saccharomyces boulardii containing a homozygous or hemizygous mutation in the WHI2 allele.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claims recite Saccharomyces boulardii containing a homozygous or hemizygous mutation in the WHI2 allele. Because Saccharomyces boulardii containing a homozygous or hemizygous mutation in the WHI2 allele are made of matter, Saccharomyces boulardii containing a homozygous or hemizygous mutation in the WHI2 allele are a composition of matter. Thus, the claims are directed to a composition of matter, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. The claims recite Saccharomyces boulardii containing a homozygous or hemizygous mutation in the WHI2 allele which are a nature-based product limitation. Because claims 2, 4, 7-9, 11, and 15 recite a nature-based product, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). Here the closest naturally occurring counterpart is a Saccharomyces boulardii containing a homozygous or hemizygous mutation in the WHI2 allele. Blast results for SEQ ID NO 3 indicate that this sequence is a 100% match for strain Saccharomyces cerevisiae strain PY0001 identified by Imre, which is a naturally occurring strain used as a probiotic (see attached appendix). While the strain is identified as being a Saccharomyces cervisiae strain and not a S. boulardii strain, instant specification [0002] states “S. boulardii is the only yeast strain that is prescribed as probiotic against gastrointestinal diseases and it is commercially available from pharmacies worldwide “. Thus, the probiotic strain of Imre is considered a S. boulardii strain. Therefore, claims 2, 4, 7-9, 11 and 15 recite a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Claims 2, 4, 7-9, and 15 do not recite any additional applications. Accordingly, the limitations laid out in claims 2, 4, 7-9, and 15 do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. Claim 11 recites the additional element of using the microorganism to treat gastrointestinal disorders. There is no evidence that this element would elevate claim 11 beyond a judicial exception for example by altering the genetics of the microorganism. The intended use is at best the equivalent of merely
adding the words “apply it” to the judicial exception. See MPEP 2106.05(h), discussing the administration step in Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78 (2012) (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim, as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
MPEP 2106.05. As discussed with Step 2A prong 2, there are no additional applications recited in claims 2, 4, 7-9, and 15.   Claim 11 recites the additional element of using the microorganism to treat gastrointestinal disorders. There is no evidence that this element would elevate claim 11 beyond a judicial exception for example by altering the genetics of the microorganism. Mere instructions to apply an exception cannot provide an inventive concept. (Step 2B: NO). 
Therefore, claim 2, 4, 7-9, 11 and 15 are not eligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657